Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 and 16-24 are pending and under consideration in the instant Office Action.  

Withdrawn Rejection and Objections
The objections to the instant specification are withdrawn in view of the newly amended specification.
The rejection of claims 1- 7, 9 -14 and 16 -24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the newly amended claims.
The rejection of claims 1-14 and 16 -24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the newly amended claims.
The rejection of claims 10-12 and 22-24 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn in view of the newly amended claims.



New Rejections Necessitated by Amendment
Claim Objections
Claims 13-14 are objected to because of the following informalities:  Claims 13 and 14 are both independent claims and are missing the article “A” at the beginning of the claims.  Appropriate correction is required.

Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a mutant light-inducible ion channel comprising an amino acid sequence to full length sequence of SEQ ID NO:1 wherein the mutant light-inducible ion channel only differs from its 2, 2 MgCl2, 10 mM HEPES, pH 7.4, and a pipette solution of 110 mM NaCl, 2 mM MgCl2, 10 mM EGTA, 10 mM HEPES, pH 7.4, does not reasonably provide enablement for a mutant light-inducible ion channel comprising an amino acid sequence which has at least 95% identity to full length sequence of SEQ ID NO:1 wherein the mutant light-inducible ion channel only differs from its parent light inducible ion channel by a substitution at one or more positions corresponding to Y261, Y268, S267 with any amino acid in which substitution(s) accelerate(s) the off-kinetics of the mutant channel as compared to the parent channel, when compared by patch-clamp measurements in the whole cell configuration at a clamp potential of -60 mV, a bath solution of 140 mM NaCl, 2mM CaCl2, 2 MgCl2, 10 mM HEPES, pH 7.4, and a pipette solution of 110 mM NaCl, 2 mM MgCl2, 10 mM EGTA, 10 mM HEPES, pH 7.4.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims. In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
any amino acid including the required  substitutions at the specific positions of Y261, Y268 and S267 of SEQ ID NO: 1 and still retain the required function of the instant claims. The independent claims are “single means” claims in that it recites “any amino acid substitution up to 17 amino acids of SEQ ID NO: 1” without any guidance on how these substitutions will maintain the required function.”  The instant fact pattern is similar to that in In re Hyatt, 798 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983), wherein a single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification at most disclosed only those means known to the inventors. In the instant case, the specification does provide specific substitutions in the instant SEQ ID NO: 1 which produce the required effect of improving the ion channel wherein the substitutions are limited to the specifically disclosed Y261F, Y268F, S267M or K176R. The independent claims covers all possible substitutions with any amino acid known or unknown as long as the substitution(s) accelerate(s) the off-kinetics of the mutant channel as compared to the parent channel, when compared by patch-clamp measurements in the whole cell configuration at a clamp potential of -60 mV, a bath solution of 140 mM NaCl, 2mM CaCl2, 2 MgCl2, 10 mM HEPES, pH 7.4, and a pipette solution of 110 mM NaCl, 2 mM MgCl2, 10 mM EGTA, 10 mM HEPES, pH 7.4. Further, this variety of substitutions encompasses any possible future discoveries of any substitutions with the claimed function. When claims depend on a recited property (accelerate the off-kinetics of the mutant channel as compared to the parent channel), a fact situation comparable to Hyatt is possible, where the claim covers every conceivable Fiers v. Sugano, 984 F.2d 164, 25 USPQ2d 1601 (Fed. Cir. 1993) and MPEP §2164.08(a). Therefore, the specification fails to provide enough guidance for one skilled in the art on how to make the instant product, thereby requiring trial and error experimentation to identify compounds (amino acids) meeting the functional limitations of the claims.  Some of the dependent claims narrow the scope to a specific mutant that has the required ability, as claims 17-20 and therefore, are not included in this rejection. The instant specification provides specific support for the disclosed amino acids substitutions of the instantly claimed mutated ion channel of the claims but fails to teach how one would determine the 5% difference in the sequences with any amino acid even by requiring the specific differences be found in positions Y261, Y268 and S267 and still retain the ability to accelerate(s) the off-kinetics of the mutant channel as compared to the parent channel without undo experimentation. The claims encompass aspects in which Y267, Y268, or Y261 of SEQ ID NO: 1 may be substituted with any amino acid residue and additional modifications may be made to up to 5% of the sequence of SEQ ID NO: 1. Technical common knowledge at the time of filing of the present application was that the properties and activity of a protein are influenced by the amino acid sequence of the protein and the conformation specific to the amino acid sequence, and if an amino acid at a specific position is substituted with a different amino acid, the protein is highly likely to lose the properties and activity and changes in conformation, properties, and activity after a substitution are difficult to predict. Thus, it is inferred that mutations in which Y267, Y268, or Y261 of SEQ ID NO: 1 is substituted with any amino acid residue and in 
	With the detailed description of the invention and with reference to technical common knowledge at the time of the filing of the present application, it is deemed that, in order to carry out the invention according to claim 1, it is necessary that each of proteins having a large number of candidate sequences be introduced into cells and evaluated to obtain a mutant having the desired activity. Thus, undue trial-and-error experimentation would be required for a person skilled in the art.
The art does not provide compensatory teachings. The art teaches a limited amount of possible modifications to the claimed ion channels to produce the required effect (see Lin, 2011, IDS 7/6/2021) which teach that channelrhodopsin are light activated channels and there are a few known variants with specific amino acid mutations that affect the activity, sensitivity and conductance of these channels. There is still a lot of unknown in the art of what are all the possible modifications to these channels that are functionally capable of meeting the functional imitations of the instant claims and would still require undue experimentation to determine what these amino acid substitutions are. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without such 
As set forth above, inadequate guidance is presented in the specification to overcome the obstacles in practicing the claimed invention in its full scope.  The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Given the limited examples of limited description of the claimed substitutions for SEQ ID NO: 1 and the tremendous breath of scope involving the instant claims, it would require undue experimentation for one of skill in the art to practice the claimed invention in its full scope. Therefore, the specification fails to provide enough guidance for one skilled in the art on how to practice the instant method, thereby requiring trial and error experimentation to identify compounds meeting the functional limitations of the claims. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
Therefore, 1-14, 16-18 and 21-24 are rejected.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649